Title: From Thomas Jefferson to James Madison, 11 March 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Mar. 11. 05.
                  
                  James Wilkinson of Maryland Governor of the territory of Louisiana from & after the 3d. of July next for the term of 3. years then next ensuing, unless sooner Etc.
                  
                  
                     
                        
                        Joseph Browne of N. York, Secretary of do. from and after Etc.
                     
                     
                        *
                        Return Jonathan Meigs of Lousiana
                        }
                        to be judges of the court of the territory of Louisiana from & after Etc.
                     
                     
                        *
                        John B. C. Lucas of Pensylvania
                     
                     
                        
                        Rufus Easton of New York
                     
                  
                  George Duffield of Tennissee to be a judge of the Superior court of the territory of Orleans. [he lives at Greenville Greene county. Tennissee]
                  
                  James Brown late of Kentucky, now of Orleans. Attorney of the US. for the district of Orleans
                  Henry Hill junr. of N. York Consul for the island of Cuba.
                  Edward Carrington of R. Island Consul at Canton.
                  James M. Henry of Virginia Agent at Jamaica.
                  
                     Th: Jefferson 
                     
                  
                  
                     * I am not sure these Christian names are right
                      John Thompson of Kentucky Register of the land office in the Western part of the territory of Orleans
                     John W. Gurley of Orleans Register Etc. in the Eastern part of the territory of Orleans.
                     James Tremble of Tennissee Recorder of the territory of Louisiana.
                  
                  
                     Th: Jefferson 
                     
                  
               